YAWN, Senior Judge,
concurring in part and dissenting in part:
In United States v. Cruz, 20 M.J. 873 (A.C.M.R.1985), this court fashioned a model by which command influence allegations would be tested. While discussing the use of that model, we stated:
[A] case may occur in which the appearance of unlawful command influence is so aggravated and so ineradicable that *571no remedy short of reversal of the findings and sentence will convince the public that the accused has been fairly tried.
Id. at 891-892. This is such a case, at least insofar as the sentence is concerned. Evidence of the unlawful command influence rampant in the 3d Armored Division during the time of this trial is adequately set out in previous opinions by this court and will not be repeated here. See United States v. Treakle, 18 M.J. 646 (A.C.M.R.1984) (en banc), pet. granted, 20 M.J. 131 (C.M.A.1985); United States v. Yslava, 18 M.J. 670 (A.C.M.R.1984) (en banc), pet. granted, 19 M.J. 281 (C.M.A.1985); United States v. Thompson, 19 M.J. 690 (A.C.M.R.1984); United States v. Schroeder, 18 M.J. 792, 793 (A.C.M.R.1984). With this as background, I am unable to conclude that reasonable members of the public can be convinced that appellant was fairly tried.
In regard to the remainder of the Cruz model, we held that, when an appellant alleges for the first time on appeal that unlawful command influence affected his trial, he must show more than a possibility that the trial was adversely affected by such influence in order to shift to the government the burden of persuading this court to the contrary. He must present evidence which would lead a reasonable person to believe, under the totality of the circumstances, that unlawful command influence affected his case. I do not interpret this holding to be inconsistent with that in United States v. Johnson, 14 C.M.A. 548, 34 C.M.R. 328 (1964) (the appearance of command influence provides a presumption of prejudice, but the presumption is rebuttable). Cruz simply provides a model for appellate courts to determine how much evidence must be presented in order to trigger the presumption (shift the burden of persuasion).
Applying this rationale, I believe, contrary to the view expressed by my brothers, that there is more than a possibility that appellant’s trial was adversely affected by unlawful command influence. My experience as an officer and lawyer in the Army1 is that, when a commander says he is angry about individuals giving favorable testimony on behalf of accused soldiers, people in his command pay attention. My experience also convinces me that, when this commander is a major general, and he expresses his displeasure in this regard in lectures over a period of a year and is joined by members of his staff and other subordinates in publicizing his view,2 a rea*572sonable person could conclude that every trial in that jurisdiction was very likely to have been affected by such unlawful actions.
That having been said, it becomes irrelevant to me that appellant has failed to produce affidavits showing he was deprived of a specific witness. The “burden of persuasion” has shifted to the Government. Certain intrusions by commanders into the court-martial process, even when no severe prejudice is apparent,3 should be dealt with in a manner that denies all effect to the illegal activity. Misconduct of commanders that warps and perverts the proper administration of military justice warrants severe sanctions, not only to redress the injury but also to thwart the temptation to repeat such conduct. Cf. State v. Sugar, 100 N.J. 214, 495 A.2d 90, 97-98 (1985) (eavesdropping by police officers on telephone conversations between accused and his attorney); United States v. Levy, 577 F.2d 200 (3d Cir.1978) (knowing invasion of attorney-client relationship by government requires dismissal of indictment even without a showing of actual prejudice); Waller v. Georgia, 467 U.S. 39, 104 S.Ct. 2210, 81 L.Ed.2d 31 (1984) (defendant should not be required to prove specific prejudice in order to obtain relief for violation of guarantee of public trial).
Accordingly, I cannot vote to affirm the sentence. In view of appellant’s pleas of guilty, the nature of the offenses, and the facts and circumstances surrounding them, I concur in affirming the findings. Considering the length of time this case has been under appellate review and the fact that the confinement imposed upon appellant has been served, I do not believe ordering a rehearing on sentence would offer any meaningful relief. I would therefore vote to disapprove the bad-conduct discharge. See United States v. Hill, 18 M.J. 757, 760 (A.C.M.R.1984).

. Cf. United States v. Ballard, 20 M.J. 282, 286 (C.M.A.1985):
We are ... well aware that the experienced and professional military lawyers who find themselves appointed as ... judges on the courts of military review have a solid feel for the range of punishments typically meted out in courts-martial. Indeed, by the time they receive such assignments, they can scarcely help it; and we have every confidence that this accumulated knowledge is an explicit or implicit factor in virtually every case in which ... a court of military review assesses for sentence appropriateness.
I believe the experience recognized by Judge Cox in Ballard applies equally to many other situations which arise in our practice in the Army.


. The majority in Treakle concluded that Major General Anderson had acted in good faith. Treakle, 18 M.J. at 652. Information subsequently brought before this court casts serious doubt on the factual basis for that conclusion. For example, consider the discussion in United States v. Scott, 20 M.J. 1012, 1013-14 (A.C.M.R.1985), concerning the affidavits of Lieutenant Colonel Mueller and Major Buchanan. Also, compare the testimony of the 3d Armored Division Command Sergeant Major that he did not staff his letter (this letter was discussed in Treakle, 18 M.J. at 651) before distributing it, record at 212, United States v. Giarrantano, 20 M.J. 553 (A.C.M.R.1985), with the statements of the Division Secretary of the General Staff that the letter was staffed. Record at 36-40, United States v. Moore, CM 445512 (A.C.M.R. 12 Feb. 1985) (unpub.) (record of trial returned for rehearing). Consider also the testimony of Sergeant First Class Larry J. Parks when he stated that, shortly after he had given favorable information on an accused soldier to this soldier’s defense team, he was telephonically contacted by the office of the division command sergeant major and asked if he had read the Command Sergeant Major’s letter. Record at 37, United States v. Smith, CM 444370 (A.C.M.R. 23 Jul. 1985) (this testimony arose during a sentence rehearing). I have judicially noted the records of trial in the above cases.


. Whether the rules of general prejudice should apply to knowing or intentional violations of Uniform Code of Military Justice Article 37, 10 U.S.C. § 837 (1982), was not decided in Cruz. Cruz, 20 M.J. at 886 n. 18.